Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0051], there is a period “.” at the beginning of the paragraph.  This is not clear whether it is a typo or missing some text before the period “.”?.  
Appropriate correction and/or clarification are required.

				         Abstract
The abstract of the disclosure is objected to because it contains the language that can be implied (i.e., “described”).  Correction is required.  See MPEP § 608.01(b).

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: 
i) all rectangular boxes of Figures 1, 3 and 5a-b should be labeled with numbers and they should also contained a descriptive label so that the function of each rectangular box becomes appearance.
ii) Figure 10, there is no connection between rectangular boxes. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 




Claim Objections 
Claims 16-20 are objected to because of the following informalities:   
As per claim 16, line 4, “local memory” for a suggestion, it should be changed to - - a local memory - -; and
Line 5, “local memory” for a suggestion, it should be changed to - - the local memory - -.  Appropriate correction is required.

Claims 17-20, these claims are also objected based on the same objection  and/or depend on the rejected based claim.  Appropriate correction is required.

				      Claims Allowable
Claims 1-15 are allowable.

			      References Cited by Examiner
	6,996,766 (Cypher), discloses a memory controller includes a check/correct circuit and a data remap circuit.  The check/correct circuit is coupled to receive an encoded data block from a memory comprising a plurality of memory devices.  The encoded data block includes a plurality of check bits, and the check/correct circuit is configured to decode the encoded data block and to detect a failure of one of the plurality of memory devices responsive to decoding the encoded data block.  The data remap control circuit is configured to cause a remap of each of a plurality of encoded data blocks to avoid storing bits in the failing memory device.

	6,973,613 (Cypher),discloses Error detection/correction code which detects and corrects component failure and which provides single bit error correction subsequent to component failure.
	6,976,194 (Cypher), discloses a memory controller may include a check bit encoder circuit and a check/correct circuit.  The check bit encoder circuit is configured to encode the data block with a plurality of check bits to generate an encoded data block.  The plurality of check bits are defined to provide at least detection of a failure of one of the plurality of memory modules.  The check/correct circuit is coupled to receive the encoded data block from the memory, and is configured to detect the failure of one of the plurality of memory modules responsive to decoding the encoded data block.
	10,291,258 (Chen), discloses error correcting code for correcting single symbol errors and detecting double bit errors. 
	2008/0104476 (Holman), discloses a circuit and method for generating an Error Correcting Code (ECC) based on an adjacent symbol codeword that is formed in two clock phases. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111